Citation Nr: 0618523	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left knee meniscectomy.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and May 2005 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for a 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence demonstrates the veteran's service-connected 
residuals of a left knee meniscectomy are presently 
manifested by no more than moderate knee impairment.

3.  The evidence demonstrates the veteran's service-connected 
left knee arthritis is presently manifested by leg extension 
limited by -11 degrees from full extension with some 
additional limitation due to pain or functional loss.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a left knee meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for a 20 percent rating, but no higher, for 
left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 2561 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's increased rating claims were received in July 
2003.  He was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in September 
2003.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  The available medical evidence is 
sufficient for adequate determinations.  Further attempts to 
obtain additional evidence would be futile.  Because of the 
decision in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2005).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Residuals of a Left Knee Meniscectomy

The veteran contends that his service-connected residuals of 
a left knee meniscectomy warrants an evaluation in excess of 
20 percent.  He complains of increased pain, swelling, and 
intolerance to standing with a sensation of instability and 
giving way during ambulation.  The Board finds this 
disability is appropriately rated under the criteria for 
other knee impairment (Diagnostic Code 5257).  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The evidence of 
record demonstrates the veteran's service-connected residuals 
of a left knee meniscectomy are presently manifested by no 
more than moderate knee impairment.  Therefore, entitlement 
to a rating in excess of 20 percent is not warranted.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005), 
an evaluation in excess of 20 percent for the veteran's left 
knee disability would require a showing of severe instability 
or recurrent subluxation.  

In September 2003, the veteran underwent a VA orthopedic 
examination.  The veteran related that he used a brace on the 
left knee 100 percent of the time for ambulation.  He stated 
that during the past year, he had no experienced episodes of 
dislocation or recurrent subluxation of the knee.  On 
objective examination, there was no evidence of instability 
or abnormal movement of the knee.  

On VA examination in December 2004, the veteran complained of 
a sensation of left knee instability and giving way during 
ambulation.  He stated he was unable to stand for more than 
15 minutes, but reported he had experienced no episodes of 
dislocation or recurrent subluxation.  Although there was a 
positive McMurray's test, anterior-posterior drawer and 
Lachman's tests were negative.  

The findings on the September 2003 and December 2004 VA 
medical examinations are persuasive and are consistent with 
the veteran's earlier reported symptoms, and clearly not 
severe in degree, as he has reported no episodes of 
dislocation or recurrent subluxation.  Therefore, the 
veteran's claim for an increased rating must be denied.

Left Knee Arthritis

The veteran contends that his service-connected left knee 
arthritis warrants an evaluation in excess of 10 percent.  He 
complains of increased pain, swelling, and crepitus with 
decreased range of motion.  The Board finds this disability 
is most appropriately rated under the criteria for limitation 
of leg extension (Diagnostic Code 5260).  The evidence of 
record demonstrates the veteran's service-connected left knee 
arthritis is presently manifested by leg extension limited 
by-11 degrees from full extension with some additional 
limitation due to pain or functional loss.  Therefore, with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 entitlement to an increased 20 percent rating is 
warranted.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5261, an 
evaluation in excess of 20 percent for the veteran's left 
knee arthritis would require a showing of leg extension 
limited by 20 degrees from full extension.  A separate 
compensable rating for limitation of leg flexion under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, would require a 
showing of leg flexion limited to 60 degrees.  

In September 2003, the veteran underwent a VA orthopedic 
examination.  The veteran related that he used a brace on the 
left knee 100 percent of the time for ambulation.  On 
objective examination, range of motion of the left knee 
revealed that flexion was to 100 degrees, and extension was 
to -10 degrees.  The examiner observed pain on the last 
degree of movement in the range.  Regarding limitation of 
use, it was indicated that function was limited by pain and 
fatigue, weakness, and lack of endurance following repetitive 
use of the left knee, which was moderate in intensity.  He 
experienced 15 to 20 acute flare-ups of pain on the left knee 
which functionally impaired him causing him to be absent from 
his job.  However, the examiner also noted that there was no 
objective evidence of edema, effusion, instability, redness, 
heat, abnormal movement or guarding of movement of the left 
knee.  There was weakness of the left knee extensor muscle 
quadriceps, measured as 4/5.  Severe crepitus was present in 
the left knee.  The examiner referred to March 2003 VA X-ray 
studies of the left knee showing advanced osteoarthritic 
changes in the knee. 

On VA examination in December 2004 the veteran complained of 
increased pain, swelling, and crepitus with decreased range 
of motion.  He described his pain as severe and constant, but 
reported it was more intense with walking, standing, 
squatting, and climbing stairs.  Left knee range of motion 
was from minus 11 degrees extension to 128 degrees flexion.  
Flexion was painful from 90 to 120 degrees.  There was some 
additional limitation due to pain upon physical examination 
with some lack of endurance upon standing, but no evidence of 
fatigue or weakness.  It was noted the veteran walked with a 
limp and that his pain had a major functional impact.  The 
diagnoses included left knee meniscectomy residuals and 
advance osteoarthritis of the left knee with left knee genu 
varum deformity most likely secondary to osteoarthritis.  

A review of the medical records fails to reveal evidence of 
extension limited by 20 degrees from full extension or 
flexion limited to 60 degrees, to include as a result of pain 
or dysfunction.  Clearly, the veteran has X-ray evidence of 
arthritis in the left knee, and as such, is entitled to a 10 
percent rating under Diagnostic Code 5003, even though he 
does not have the limitation of motion in the left knee to 
even attain a noncompensable rating under Diagnostic Codes 
5260 and 5261.  However, in September 2003, it was indicated 
that repetitive use caused additional impairment, and in 
December 2004, the examiner remarked that there was 
limitation due to pain, and a lack of endurance upon 
standing.  Pain caused a major functional impact.  Taking 
into consideration DeLuca v. Brown, there is additional 
impairment caused by pain therefore justifying an additional 
10 percent rating, and no more, for the left knee.  However, 
a rating in excess of 20 percent is not warranted.

Although the veteran has asserted that his service-connected 
disabilities are more severely disabling, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds higher or separate ratings are not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the record shows the veteran 
has been able to maintain employment with appropriate 
accommodations for his disabilities.  Although the December 
2004 examination report noted the veteran experienced 
difficulty performing his job despite reasonable 
accommodation, there is no indication of a marked 
interference with employment due to the service-connected 
disability.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a left knee meniscectomy is denied.

Entitlement to a rating of 20 percent for left knee arthritis 
is granted, subject to the law and regulations regarding the 
criteria for award of monetary benefits.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claim by 
correspondence dated in August 2001.  Appropriate action 
should also be taken to ensure that adequate VCAA notice as 
to all elements of the claim is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board notes that the evidence of record 
includes diagnoses of major depressive disorder and that 
private medical correspondence dated in November 2004 found 
the disorder had become chronic and severe due to the 
worsening of the veteran's knee disability and physical 
limitations.  A March 2005 VA examiner found the veteran's 
dysthymia was not due to his service-connected disabilities, 
but did not address whether it had been aggravated by them.  
The Court has held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  As this matter has 
not been addressed by a VA compensation examination, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claim, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his major 
depressive disorder was incurred in 
service, or aggravated as a result of 
service or a service-connected 
disability.

Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist conducting 
the evaluation for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


